DETAILED ACTION
REPEATED REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 1 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘a layer sequence a/b/a’ mandates at least two layers of ‘a,’ and therefore contradicts the phrase ‘at least one layer comprising a molding composition. ’


Claim Rejections – 35 USC § 103
3.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4. 	Claims 1 and 4 – 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Procida et al (U.S. Application Publication No. 2001/0021426 Al) in view of Barma et al (U.S. Patent No. 5,106,540) and Blachman (U.S. Patent No. 4,394,705).
With regard to Claim 1, Procida et al disclose a flexible pipe for conveyance of oil (paragraph 0001) of at least 150 degrees Celsius (paragraph 0003) comprising an interior lining that is a liquid 
Barma et al teach a polymer comprising a filler that is also a polymer (column 12, lines 18 – 20) that is poly ether ether ketone or polyvinylidene fluoride (column 15, lines 27 – 33) for the purpose of providing conductivity (column 12, line 3).
It therefore would have been obvious for one of ordinary skill in the art to provide for a combination of polyether ether ketone and polyvinylidene fluoride in order to provide conductivity as taught by Barma et al.
Blachman teaches that it is well known in the art to incorporate an element that is conductive in a pipe for transmission of a combustible fluid for the purpose of dissipation of static charge (column 1, lines 49 – 57).
It therefore would have been obvious for one of ordinary skill in the art to incorporate an element that is conductive in a pipe that conducts oil for the purpose of dissipation of static charge as taught by Blachman.

With regard to Claim 5, an exterior layer is disclosed by Procida et al (outer layer that is a sheath; paragraph 0045).
With regard to Claims 6 – 7, the claimed crystalline melting point is therefore not required by Claim 1.
With regard to Claims 8 – 10, polyphenylene sulfide is also taught by Barma et al (column 15, lines 27 – 33).
With regard to Claims 11 – 16, because Barma et al disclose a polyetheretherketone, therefore a polyarylene ether ketone and having the claimed formula and having units of the formula Ar-X and units of the formula Ar-Y, at least 80% of the X groups are carbonyl and at least 80% of the Y groups are O.
With regard to Claims 17 – 20, Procida et al disclose layers each having a thickness of 5 to 12 mm (paragraph 0042). Although the disclosed ranges of layer thickness and wall thickness are not identical to the claimed ranges, the disclosed ranges overlap the claimed ranges. It would have been obvious for one of ordinary skill in the art to provide for any amounts within the disclosed ranges, including those amounts that overlap the claimed ranges. MPEP 2144.05.

ANSWERS TO APPLICANT’S ARGUMENTS
5.	Applicant’s arguments regarding the rejections of the previous Action have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 7 of the remarks dated December 29, 2020, that the indefiniteness rejection of the previous Action states that layer ‘a’ cannot be more than one layer comprising a molding composition.
However, the rejection states that the phrase ‘a) at least one layer’ should instead be ‘a) at least two layers,’ because an ‘a/b/a’ structure is claimed.

However, it is not clear that stress cracks would form in the disclosed pipe at 200 degrees Celsius, without the formation of a notch.
Applicant also argues, on page 9, that in paragraphs 0020 – 0025 and 0051, Procida et al disclose that fluoropolymer molding compositions would not be operable at 200 degrees Celsius for transport.
However, the cited paragraphs do not use the phrases ‘fluoropolymer molding compositions’ or ‘200 degrees Celsius.’

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782